NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        MAY 18 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-50085

                Plaintiff-Appellee,             D.C. No. 2:14-cr-00338-SJO

 v.
                                                MEMORANDUM*
ROOSEVELT SUMPTER, a.k.a. T-Dog,
a.k.a. Tu Tu,

                Defendant-Appellant.

                   Appeal from the United States District Court
                       for the Central District of California
                    S. James Otero, District Judge, Presiding

                             Submitted May 15, 2018**

Before:      SILVERMAN, BEA, and WATFORD, Circuit Judges.

      Roosevelt Sumpter appeals from the district court’s judgment and challenges

his guilty-plea convictions and 240-month sentence for conspiracy to engage in

racketeering activity, in violation of 18 U.S.C. §§ 1962(d) and 1963; conspiracy to

traffic narcotics, in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A), and 846;


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
distribution of controlled substances in or near a school, in violation of 21 U.S.C.

§ 860; and possession of a firearm in furtherance of a crime of violence and/or a

drug trafficking crime, in violation of 18 U.S.C. § 924(c)(1)(A)(i). Pursuant to

Anders v. California, 386 U.S. 738 (1967), Sumpter’s counsel has filed a brief

stating that there are no grounds for relief, along with a motion to withdraw as

counsel of record. We have provided Sumpter the opportunity to file a pro se

supplemental brief. No pro se supplemental brief or answering brief has been

filed.

         Sumpter waived his right to appeal his convictions, with the exception of an

appeal based on a claim that his pleas were involuntary. Our independent review

of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80 (1988), discloses no

arguable grounds for relief as to the voluntariness of Sumpter’s pleas. We

therefore affirm as to that issue and dismiss the remainder of the appeal of his

convictions.

         Sumpter also waived the right to appeal most aspects of his sentence. We

dismiss Sumpter’s sentencing appeal as to those aspects of his sentence that are

covered by the waiver and affirm as to all other issues except as to the three

supervised release conditions, standard conditions five, six, and fourteen, which

are unconstitutionally vague. See United States v. Evans, 883 F.3d 1154, 1162-64

(9th Cir. 2018); see also United States v. Watson, 582 F.3d 974 (9th Cir. 2009) (an


                                           2                                     17-50085
appeal waiver does not bar a constitutional challenge to a supervised release

condition). We remand for the district court to modify these conditions consistent

with our opinion in Evans.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED in part; DISMISSED in part; REMANDED with

instructions.




                                         3                                      17-50085